354 S.E.2d 238 (1987)
319 N.C. 394
The NORTHWESTERN BANK
v.
Clarence Edward ROSEMAN and wife, Angela B. Roseman, and Dentex, Inc.
No. 439A86.
Supreme Court of North Carolina.
April 7, 1987.
Van Winkle, Buck, Wall, Starnes & Davis by Albert L. Sneed, Jr., and Michelle Rippon, Asheville, for plaintiff-appellant.
Goldsmith & Goldsmith by C. Frank Goldsmith, Jr., Marion, for defendants-appellees.
PER CURIAM.
Justices Martin and Webb took no part in the consideration or decision of this case. The remaining members of the Court being divided three to two as to all issues presented and thus there being no majority of the Court voting to either affirm or reverse, the decision of the Court of Appeals is left undisturbed and stands without precedential value.
AFFIRMED.
MARTIN and WEBB, JJ., did not participate in the consideration or decision of this case.